Name: 2005/597/EC: Commission Decision of 2 August 2005 recognising the system for identification and registration of ovine animals in Ireland according to Article 4(2)(d) of Council Regulation (EC) No 21/2004 (notified under document number C(2005) 2911) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural policy;  means of agricultural production;  management;  Europe
 Date Published: 2005-08-05; 2006-12-12

 5.8.2005 EN Official Journal of the European Union L 204/21 COMMISSION DECISION of 2 August 2005 recognising the system for identification and registration of ovine animals in Ireland according to Article 4(2)(d) of Council Regulation (EC) No 21/2004 (notified under document number C(2005) 2911) (Only the English text is authentic) (Text with EEA relevance) (2005/597/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 4(2)(d) thereof, Whereas: (1) The competent authority of Ireland has submitted a request, accompanied by appropriate documentation, for the recognition of the system of identification and registration of ovine animals implemented in that Member State. (2) Following a Commission veterinary inspection mission in Ireland the system of identification and registration of ovine animals has been audited by the Commission experts as fully operational provided that certain commitments are fulfilled. (3) Ireland has taken all necessary measures to ensure compliance with Regulation (EC) No 21/2004 as of 9 July 2005. (4) The competent authority should carry out appropriate checks in order to verify the proper implementation of the system of identification and registration of ovine animals. (5) The system of identification and registration of ovine animals in Ireland should therefore be approved allowing the replacement of the second means of identification by that system, except in the case of animals involved in intra-Community trade. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The system for the identification and registration of ovine animals provided for under Article 4(2)(c) of Regulation (EC) No 21/2004 implemented by Ireland is hereby recognised as fully operational as of 9 July 2005. Article 2 Without prejudice to provisions to be laid down according to Article 10(1)(a) of Regulation (EC) No 21/2004 the competent authority shall carry out the appropriate on-the-spot checks each year to verify compliance by keepers with the requirements on identification and registration of ovine animals. Article 3 This Decision is addressed to Ireland. Done at Brussels, 2 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8.